Citation Nr: 0120268	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a left knee 
disorder. 

4.  Entitlement to a rating in excess of 10 percent for a low 
back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1994 to 
February 1998. 

This case, on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, was previously before the Board of Veterans' 
Appeals (Board) in May 2000, when it was remanded for further 
development.  In December 1999, a hearing was held at the RO 
before the undersigned.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A current neck or knee disability that can be 
etiologically linked to service is not shown by medical 
evidence. 

3.  The veteran's low back disability is manifested by pain 
with motion; no more than slight limitation of lumbar motion; 
and no weakness, spasms or low back neurological deficits.  

4.  The service-connected low back disability does not 
involve any extraordinary factors which would render 
impractical application of regular schedular provisions.



CONCLUSIONS OF LAW

1.  A neck disability, a right knee disability, and a left 
knee disability were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000). 

2.  A rating in excess of 10 percent low back disability is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The veteran has been notified of the evidence 
required for a grant of his claims in an August 1998 
statement of the case and the February 2001 supplemental 
statement of the case.  The discussions therein adequately 
informed the veteran of the evidence needed to substantiate 
his claims, thereby meeting the notification requirements of 
the VCAA. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
In his VA Form 21-526 filed upon separation from service, the 
veteran did not report any treatment by private physicians.  
Outpatient treatment at the VA Medical Center in North 
Chicago was noted in a May 1998 Report of Contact, and VA 
outpatient treatment records from this facility dated in 
April and May 1998 were obtained by the RO.  The veteran 
reported additional VA treatment at his December 1999 hearing 
and, following the May 2000 remand, the RO obtained VA 
outpatient treatment records dated through May 2000.  The RO 
also obtained the report of Magnetic Resonance Imaging of the 
veteran's lumbar spine in January 2000.  Reports of treatment 
at the Alexian Brothers Medical Center and by Dr. Robin K. 
Purdy, mentioned by the veteran in July 2000 statements, were 
also obtained by the RO on remand.  There is no specific 
reference to any other pertinent records that need to be 
obtained, and it appears that all the medical evidence 
identified by the veteran relative to his claims has been 
obtained or accounted for.  As such, and given the fact that 
the veteran has been afforded thorough VA examinations, the 
Board finds that the development requirements of VCAA are 
also met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that in this case VA has 
satisfied its duties to notify and to assist the veteran as 
set out in the VCAA. 

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.

In sworn testimony and written argument, the veteran has 
contended that during service he incurred neck and bilateral 
knee disabilities that continue to bother him.  More 
specifically, he contends that, in addition to a back injury 
(for which service connection has been established), he 
sustained a neck injury lifting heavy parts of a girder 
bridge.  He asserts that at the base of his neck he still has 
pain that radiates to the shoulders.  He describes a 
"pinched nerve" feeling.  With regard to the knees, the 
veteran asserts that he has pain in both knees since in-
service marching and physical training.  

Turning to a summary of the evidence of record, the service 
medical records reflect treatment for bilateral knee pain 
beginning shortly after entrance to service.  Thereafter, the 
service medical records reflect intermittent treatment for 
knee pain, with the diagnoses including bilateral 
retropatellar pain syndrome.  By February 1997, the 
retropatellar pain syndrome was described as mild.  A medical 
history complied shortly before the veteran's separation from 
service in September 1997 reflects upper and lower back pain 
and knee pain.  However, no reference to neck or knee 
disabilities was made on the examination conducted in 
conjunction with the Medical Evaluation Board Proceedings 
which found the veteran to be unfit for further duty due to 
low back pain.  These Proceedings did not reveal that the low 
back disability was accompanied by a neck disorder.  Service 
medical records do not otherwise reflect treatment for a 
chronic neck disability.  

An April 1998 VA outpatient treatment record reflects that 
the veteran reported a three day history of back and neck 
pain.  No significant findings were reported on examination 
at that time.  X-rays of the cervical spine in May 1998 
revealed minimal narrowing of the C2-C3 disc space.  Pain and 
tenderness in the scapular area were described in the course 
of VA outpatient treatment in May 1998.  On VA examination 
shortly thereafter, there was no objective evidence of a 
disability.  In addition, this examination did not show any 
objective evidence of residual disability in the knees .  

A February 2000 report from a private physician reveals that 
the veteran continued to voice complaints of neck pain with 
stiffness radiating occasionally to the right shoulder.  
Numbness in the right shoulder region was described, as was 
knee pain when he walked or climbed stairs.  Examination of 
the  neck revealed full motion except for a 10 degree loss of 
left lateral rotation.  No loss of motor function, strength, 
or sensation in the upper extremities was demonstrated.  
Examination of the knees revealed full ranges of motion.  
There was crepitus on motion; otherwise, no abnormality was 
found.  The physician concluded, in pertinent part, that the 
veteran had limitation of cervical spine motion which would 
warrant a 10 percent rating under 38 C.F.R. § 4.71a, DC 5290 
and knee pain warranting a 10 percent rating under 
38 C.F.R. § 4.71a, DC 5257.  

On VA examination in January 2001 pursuant to the Board's May 
2000 remand, the examiner noted service and post-service 
evidence was recorded by the examiner.  The veteran reported 
he had no knee pain at the time, but indicated he had knee 
stiffness climbing stairs.  He reported he had knee pain at 
times, and that in August 1999 fluid was drained from the 
left knee.  Physical examination of the knees was entirely 
negative, and the examiner concluded that there was no 
evidence of a current knee disorder.  The examination of the 
neck was also negative, and the examiner concluded that there 
was no neck disorder.  

After carefully analyzing the evidence summarized above, the 
Board concludes that the "negative" evidence outweighs the 
"positive," and that the claims for service connection for 
neck and bilateral knee disorders must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). Particularly probative were 
the reports from the January 2001 VA examination which 
demonstrated no current neck or knee disabilities.  These 
reports contained detailed clinical findings based on a 
thorough physical examination of the veteran, and included a 
complete review of the in-service and post-service evidence.  
Regarding the symptoms noted in the private physician's 
statement of February 2000, the veteran has submitted no 
competent medical evidence to support his testimony that he 
has neck or knee disabilities that are the result of service.  
In the absence of any such independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the February 2000 private physician's report 
described knee and neck findings for which it is contended VA 
compensation is warranted, and while there is post-service X-
ray evidence of minimal narrowing of cervical spine disc 
space, there is no objective medical evidence linking a 
current knee or neck disability to service.  Without evidence 
of a nexus between current disability and service, the Board 
must deny the claims for service connection.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  "Secondary" service 
connection for a neck disability, to include as a result of 
"aggravation" caused by the service-connected back 
disability, is also not warranted.  There is no competent 
(medical) evidence linking the cervical spine changes noted 
on postservice x-rays to the service connected low back 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

III.  Increased Rating Claim 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Lumbosacral strain manifested by characteristic pain on 
motion warrants a 10 percent disability rating.  
38 C.F.R. § 4.71a, DC 5295.  A 20 percent rating for 
lumbosacral strain requires muscle spasm on extreme forward 
bending and the unilateral loss of lateral spine motion in 
the standing position.  Id.  As for other potentially 
applicable codes, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation under 
DC 5292.  A 20 percent evaluation requires moderate 
limitation of motion and a 40 percent evaluation requires 
severe limitation of motion.  DC 5292.  Under DC 5293, a 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  

With the above legal criteria in mind, the relevant evidence 
and procedural history will be briefly summarized.  As 
indicated in the previous section, the veteran suffered from 
a back disability during service and was found by a Medical 
Board to be unfit for duty to this disability.  Following 
separation from service, a June 1998 rating decision granted 
service connection for mechanical low back pain.  A 10 
percent rating was assigned under DC 5295.  This action was 
based in part on the findings from a May 1998 VA examination, 
which result in a diagnosis of "mechanical low back pain, 
currently without objective evidence of disability."  In 
addition, a May 1998 X-ray of the lumbar spine was negative. 

Additional evidence includes the private physician's reports 
received in February 2000.  Pertinent findings noted included 
a full range of lumbar motion, a negative straight leg 
raising test, and normal strength and sensation.  There were 
similar findings on VA examination in January 2001.  No 
lumbar spasms were shown, but the veteran did complain of 
pain with lumbar flexion.  Straight leg raising testing was 
again negative, and there was no evidence of weakness or loss 
of sensation.  No lack of endurance or coordination was 
demonstrated.  X-rays of the lumbar spine were interpreted as 
normal.    

Applying the pertinent legal criteria to the facts summarized 
above, there is no objective evidence demonstrating that the 
disability in the veteran's back includes the loss of lateral 
spine motion or muscle spasms, thus precluding increased 
compensation under DC 5295.  As the evidence does not show 
that the back disability is accompanied by moderate 
intervertebral disc syndrome with recurring attacks, a 20 
percent rating cannot be assigned under DC 5293.  Finally, 
there are no range of motion findings reflecting moderate 
limitation of motion, so as to warrant a 20 percent rating 
under DC 5292.  In making this determination, the Board has 
considered the veteran's sworn testimony that increased 
compensation is warranted because his back pain requires 
medication and a TENS unit, and involves such disability as 
muscle spasms.  The probative weight of these assertions, 
however, is outweighed by the negative objective clinical 
evidence described above. 
See Francisco v. Brown, 7 Vet. App. 55 (1994).

With regard to the principles enumerated in DeLuca v. Brown, 
8 Vet. App. 202 (1995), there is no objective evidence of 
such weakness, fatigability or "flare-ups" of pain so as to 
warrant a rating in excess of 10 under these principles.  
While the Board acknowledges that the current clinical 
picture likely includes pain in the veteran's back, the 10 
percent rating currently assigned for lumbosacral strain 
contemplates "characteristic pain on motion."  See DC 5295.  
Finally, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected back disability is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of ,Fenderson v. West, 12 Vet. App. 
119 (1999), which, in part, specifies that where the appeal 
is from the initial rating assigned, the possibility of 
"staged ratings" should be considered.  The RO has 
considered all pertinent evidence, and has assigned the 10 
percent rating since the grant of service connection.  On 
review, the Board concurs with that rating.  The logic set 
forth above, in determining that a rating in excess of 10 
percent is not warranted applies to the entire appellate 
period, i.e., at no time during the appellate period were 
there findings warranting an increased rating under any 
applicable code.  


ORDER

Service connection for a neck disorder is denied. 

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied. 

A rating in excess of 10 percent for a low back disorder is 
denied.  


		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

